DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments with respect to claims 31-35, 37-40, 43-48, 51-52, and 54-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-35, 37-40, 43-47, 51, 54, 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Ueyama (US 2002/0191081) and further in view of Nagai (US 2002/0053053 to Nagai et al).
Regarding claim 31, same ground of rejection as in claim 37 is applied.
Regarding claim 32, same ground of rejection as in claim 38 is applied.
Regarding claim 33, same ground of rejection as in claim 39 is applied.
Regarding claim 34, same ground of rejection as in claim 40 is applied.
claim 35, same ground of rejection as in claims 43 is applied.
Regarding claim 37, Roustaei discloses an apparatus (imager/cellular phone device 50) for controlling transmission of image data to a communication device (another imager/cellular phone device 50) over one or more communication networks (wireless network) (Roustaei, figs. 5-8, par [0039], wherein a device 50 communicates image data over a wireless network to another device 50), comprising:
one or more circuits (processor 64 and interface 66) that:
control an amount of image data (amount of image data for still image or motion image) captured by an image device (imager 61) based on a change in a network condition (a change of available bandwidth between moving vehicle environment with 144 kilobits per second and stationary environment with 2048 kilobits per second) of a specific one of the one or more communication networks (wireless network/cellular network) used in communicating with the communication device (another imager/cellular phone device 50) (Roustaei, figs. 5-8, par [0010-0012, 0042-0047], wherein a change of available bandwidth between moving vehicle environment with 144 kilobits per second and stationary environment with 2048 kilobits per second is determined for the operation for the cellular network and wherein amount of image data for still image or motion image capture by imager 61 is controlled by reading out the entire image sensor 62 or reading out only a portion of image sensor 62 to fit the available bandwidth).
However, Roustaei does not disclose a change from a first network communication speed to a second network communication speed.

Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Ueyama into the apparatus by Roustaei so as to achieve the invention as claimed because such incorporation provides an image capturing apparatus which is excellent in operability (Ueyama, par [0015], abstract).
However, Roustaei and Ueyama do not disclose one or more circuitry that: encodes the image data captured into encoded image data, adjusts an encoding rate of encoding the image data captured into the encoded image data based on the change in the network condition of the specific one of the one or more communication networks in communicating with the communication device.
On the other hand, Nagai discloses one or more circuitry (video encoder 102) that: encodes the image data captured into encoded image data (image data encoded by video encoder 102), adjusts an encoding rate (encoding rate by video encoder 102) of encoding the image data captured into the encoded image data based on the change in the network condition (network condition information 136) of the specific one of the one or more communication networks in communicating with the communication device (the receiving device on the other end of the network) (Nagai, 
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Nagai into the apparatus by Roustaei and Ueyama so as to achieve the invention as claimed because such incorporation provides a data transmission apparatus capable of adjusting a transmission rate by using the RTP characteristics in accordance with a transmission state of a transmission channel based on notification of network state information such as jitter or packet loss rate, obtained from the receiver in the transmitter or capable of carrying out controls such as changing error resilience, thereby making it possible to efficiently transmit data to the maximum, and fully utilize transmission that requires real time properties (Nagai, par [0029]).
Regarding claim 38, Roustaei, Ueyama, and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry (processor 64 and interface 66) adjusts the encoding rate (encoding rate for still image or motion image) by adjusting a resolution (resolution) of the encoded image data that is to be transmitted to the communication device (another imager/cellular phone device 50) (Roustaei, figs. 5-8, par [0042-0047], wherein processor 64 and interface 66 adjust resolution for still image or motion image for transmission to another imager/cellular phone device 50).
Regarding claim 39, Roustaei, Ueyama, and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses

Regarding claim 40, Roustaei, Ueyama, and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry (processor 64 and interface 66) adjusts the amount of encoded image data that is to be transmitted by adjusting a compression rate (compression rate for still image of motion image) used in encoding the image signal (Roustaei, figs. 5-8, par [0042-0047], wherein processor 64 and interface 66 adjust compression rate for still image or motion image for transmission to another imager/cellular phone device 50).
Regarding claim 43, Roustaei, Ueyama, and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the network condition (available bandwidth) comprises an available bandwidth of the specific one of the one or more communication networks (wireless network) (Roustaei, figs. 5-8, par [0042-0047], wherein available bandwidth of the wireless network is determined).
Regarding claim 44, Roustaei, Ueyama, and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses

Regarding claim 45, Roustaei, Ueyama, and Nagai disclose aforementioned limitations of the parent claim. Additionally, Roustaei discloses
the circuitry comprises a processor (processor 64 and interface 66) (Roustaei, fig. 6).
Regarding claim 46, same ground of rejection as in claim 31 is applied. Additionally, Nagai discloses a non-transitory computer-readable storage medium (recording medium) on which computer readable instructions (program) are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method (Nagai, par [0140]).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate a non-transitory computer-readable storage medium on which computer readable instructions are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method by Nagai into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such incorporation allows portability and upgrade of the apparatus.
Regarding claim 47, same ground of rejection as in claim 51 is applied.
Regarding claim 51, Roustaei discloses an apparatus (imager/cellular phone device 50) for controlling transmission of image data to a communication device (another imager/cellular phone device 50) over one or more communication networks 
a circuitry (processor 64 and interface 66) that:
controls an amount of image data (amount of image data for still image or motion image) captured by an image device (imager 61) based on a change in a network condition (a change of available bandwidth between moving vehicle environment with 144 kilobits per second and stationary environment with 2048 kilobits per second) of a specific one of the one or more communication networks (wireless network) used in communicating with the communication device (another imager/cellular phone device 50) (Roustaei, figs. 5-8, par [0010-0012, 0042-0047], wherein a change of available bandwidth between moving vehicle environment with 144 kilobits per second and stationary environment with 2048 kilobits per second is determined for the operation for the cellular network and wherein amount of image data for still image or motion image capture by imager 61 is controlled by reading out the entire image sensor 62 or reading out only a portion of image sensor 62 to fit the available bandwidth).
However, Roustaei does not disclose a change from a first network communication speed to a second network communication speed.
On the other hand, in the same endeavor, Ueyama discloses a change from a first network communication speed (10 fps with internet mode) to a second network communication speed (5 fps with telephone line mode) (Ueyama, figs. 9-11, par [0087, 0096], wherein the network communication speed is changed from 10 fps to 5 fps depending on internet mode or telephone line mode).

However, Roustaei and Ueyama do not disclose one or more circuitry that: encodes the image data captured into encoded image data, adjusts an amount of encoding the image signal into the encoded image data based on the change in the network condition of the specific one of the one or more communication networks used for communicating with the communication device, wherein the amount of encoding is performed by adjusting one of image quality or encoding rate of the encoded image data.
On the other hand, in the same endeavor, Nagai discloses one or more circuitry (video encoder 102) that: encodes the image data captured into encoded image data (image data encoded by video encoder 102), adjusts an amount (an amount by video encoder 102) of encoding the image signal into the encoded image data based on the change in the network condition (network condition information 136) of the specific one of the one or more communication networks in communicating with the communication device (the receiving device on the other end of the network), wherein the amount (the amount by video encoder 102) of encoding is performed by adjusting one of image quality or encoding rate (encoding rate) of the encoded image data. (Nagai, figs. 1, 2, par [0052-0056], wherein video encoder 102 encodes and adjusts image data with an 
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Nagai into the apparatus by Roustaei and Ueyama so as to achieve the invention as claimed because such incorporation provides a data transmission apparatus capable of adjusting a transmission rate by using the RTP characteristics in accordance with a transmission state of a transmission channel based on notification of network state information such as jitter or packet loss rate, obtained from the receiver in the transmitter or capable of carrying out controls such as changing error resilience, thereby making it possible to efficiently transmit data to the maximum, and fully utilize transmission that requires real time properties (Nagai, par [0029]).
Regarding claim 54, Roustaei, Ueyama and Nagai disclose aforementioned limitations of the parent claim. Roustei discloses
the network condition comprises an available bandwidth condition (available bandwidth) of the specific one of the one or more networks (wireless network) (Roustaei, figs. 7-8, par [0042-0047] wherein available bandwidth of the wireless network is determined).
Regarding claim 55, same ground of rejection as in claim 47 is applied. Additionally, Nagai discloses a non-transitory computer-readable storage medium (recording medium) on which computer readable instructions (program) are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method (Nagai, par [0140]).
.
Claims 48 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Ueyama (US 2002/0191081) and in view of Nagai (US 2002/0053053 to Nagai et al) and further in view of Fujino (US 2002/0191082 to Fujino et al).
Regarding claim 48, same ground of rejection as in claim 52 is applied.
Regarding claim 52, Roustaei and Nagai disclose aforementioned limitations of the parent claim. However, Roustaei and Nagai do not disclose both image quality and encoding rate are adjusted in order to adjust the amount of encoding.
On the other hand, in the same endeavor, Fujino discloses both image quality (image resolution) and encoding rate (reduction ratio E) are adjusted in order to adjust the amount of encoding (Fujino, figs. 12, 14, par [0092-0097], claims 29, 33 wherein the amount corresponding to reduction ratio is adjusted based on higher resolution mxn to 640x480 or reduction ratio E).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Fujino into the apparatus by Roustaei and Nagai so as to achieve the claim language as claimed because such .
Claims 56 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roustaei (US 2001/0034222 to Roustaei et al) in view of Ueyama (US 2002/0191081) and in view of Nagai (US 2002/0053053 to Nagai et al) and further in view of Itoh (US 2002/0071052).
Regarding claim 56, same ground of rejection as in claim 57 is applied.
Regarding claim 57, Roustaei, Ueyama, and Nagai disclose aforementioned limitations of the parent claim. However, Roustaei, Ueyama, and Nagai do not disclose the circuitry determines the network condition based on how long it takes to receive the response signal from the communication device.
On the other hand, in the same endeavor, Itoh discloses the circuitry (part 101) determines the network condition (bandwidth availability) based on how long (propagation delay time) it takes to receive the response signal (response signal in transmission status report) from the communication device (receiving terminal 11) (Itoh, figs. 1, 3, par [0031], wherein part 110 determines bandwidth availability based on propagation delay time in response signal in transmission status report from receiving terminal 11).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate such disclosure by Itoh into the apparatus by Roustaei, Ueyam and Nagai so as to achieve the claim language as claimed because such incorporation achieves a transmission rate control that adapts to changes in available transmission bandwidth (Itoh, par [0007]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUAN H LE/Examiner, Art Unit 2697                                                                                                                                                                                                        

/NHAN T TRAN/Primary Examiner, Art Unit 2697